 398DECISIONS OF NATIONALFreight,Construction,GeneralDrivers,Warehousemen and Helpers Union,Local 287, In-ternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandGrinnellCompanyofthePacific.Case20-CB-2056June 16, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January 13, 1970, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affir-mative action,as set forth in the attached Trial Ex-aminer's Decision. Thereafter,the Respondent filedexceptions to theTrialExaminer'sDecision and abrief in support thereof,the General Counsel filed alimited exception and a brief in support of the TrialExaminer'sDecision,and the Charging Party filed abrief,in effect,supporting the Trial Examiner'sDecision.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision, the exceptions,briefs,and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Freight, Construction,GeneralDrivers,Warehousemen and HelpersUnion, Local 287, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, its officers, agents, and represen-LABOR RELATIONS BOARDtatives, shall take the action set forth in the TrialExaminer's recommended Order.'Like the Trial Examinerwe rejectRespondent's contention that therewas no violation of Section 8(b)( 1)(B) of the Act because SupervisorDowning did not possess authority to adjust grievances relating to con-tested work that he was performing,as the record establishes that he didmake adjustments as to such work However,even assuming,arguendo,that he did not have specific authority as to his work,it is clear that he hadthe authority generally to represent the Employer in the adjustment ofgrievances,and that the Union's conduct in fining a supervisor whorepresents the Employer for purposes of bargaining or handling grievancesrestrains and coerces the Employer in its selection of a bargainingrepresentative and violates Section 8(b)( I )(B) of the Act SeeToledo Lo-calsNos 15-P and 272 ofthe Lithographers and Photoengravers Interna-tionalUnion,AFL-CIO (The ToledoBlade Company,Inc ),175 NLRB1072TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY,TrialExaminer:Thismatter was heard in San Jose, California, on Oc-tober 21, 1969, based on a charge filed on July 10,1969, and a complaintissuedon August 22, 1969.The issue litigatedwaswhetherRespondentUnion's conduct in disciplining a supervisor-unionmember for an alleged breach of his obligation tothe Union because of a dispute growing out of themannerhe performed his work on behalf of his Em-ployer violated Section 8(b)(1)(B) of the NationalLaborRelationsAct, herein the Act.'Upon the entire record2 and my observation ofthe witnesses, and consideration of briefs filed byall parties,Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE EMPLOYER AND JURISDICTIONOF THE BOARDThe Employer and Charging Party is GrinnellCompany of the Pacific, herein Grinnell, a Califor-nia corporation with an office and warehouselocated in San Jose, California.Itsbusiness iswholesaling and distribution of metal pipes andfittings.During the past calendar year in the courseof its business operations, Grinnell purchased andreceived at its warehouses in the State of Californiagoods and products valued in excess of $50,000directly from suppliers located outside the State ofCalifornia. Grinnell is, and at all times material hasbeen, an Employer engaged in commerce and inoperations affecting commerce within the meaningof the Act.' In relevant part Section 8(b)( I )(B) provides that it is an unfair laborpractice for a union"to restrain or coercean employer in the selectionof his representatives for the purpose of collective bargaining or the adjust-ment of grievances -YThe unopposed motion of the General Counsel to correct the transcriptis granted and is attached hereto as Appendix A [omitted from publica-tion ]183 NLRB No. 49 FREIGHT, CONSTRUCTION, ETC., LOCAL 287399II.THE LABOR ORGANIZATION INVOLVEDFreight,Construction,GeneralDrivers,Warehousemen and Helpers Union, Local 287, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinRespondent Union or Respondent, is a labor or-ganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESEvents and BackgroundThe Respondent Union, since 1953, has been therepresentative of the warehouse employees andtruckdrivers of Grinnell in its warehouse located inSan Jose, California. The current collective-bar-gaining agreements covering the warehousemenand truckdrivers between Respondent Union andGrinnell contain union-security provisions requiringthat the employees covered by the contract becomemembers of the Union within 30 days following em-ployment. JohnMartin, a warehouseman, wasunionstewardforbothwarehousemen andtruckdrivers at all times material to the events giv-ing rise to this litigation.Thomas Downing, the individual about whomthis dispute revolves, has a job classification of classA shipping clerk (in complete charge ofwarehouse). Downing has been a member of theRespondent Unionsince1959 when he commencedworking for Grinnell.Downing supervises about nine warehousemenand three truckdrivers. He has authority to hire andfireemployees and transfer them from drivingtrucks to the warehouse. He spends approximately70 percent of histimedoing office work, 15 per-cent of the time directing the truckdrivers andwarehousemen, and the balance working in thewarehouse.come from McGuire. Presumably this would occurif the Union's representative insisted on a positioncontrary to the instructions Downing had receivedfrom McGuire.However, there was at least one occasion whereDowning did make a decision to operate suchequipmentwithout consultation withMcGuire.After the meeting of union members and employeesonMay 12 which will be alluded to below,Downing on his own initiative continued to operatecertain equipment contrary to instructions from theunion steward during such time as McGuire was ab-sent on vacation.Downing's position as the person in charge of thewarehouse employees and truckdrivers was suchthat he operated as the employees' first contactwith a representative of management in connectionwith problems concerning which the Union or theemployees as individuals requested correction bymanagement. For example, if there was a payproblem, Downing referred the employee to the ac-counting clerk; if there was a question of hoursworked, Downing would go over the timecard withthe employee. In the event Downing did not havethe authority to alter Grinnell's position relative toa grievance he transmitted the grievance to Mc-Guire including such matters as requests for im-proved heating for the warehouse.At theinitialstage, as a general proposition,Downing did not have independent authority tomake concessions to the Union with respect to im-plementing the Union's position regarding thequestion of whether an employee was performingwork properly belonging in a job classification.However,it is afair inference that Downing had theauthority to discuss such a type of grievance with aunion representative and the grievance would endwithDowning rather than going to McGuire ifmanagement'spositionreflectedbyDowningprevailed at this stage.Downing's Authority Relative to GrievancesCentral to the problem of resolving this matter isthe question of Downing's authority to handlegrievances. In his testimony Downing stated, "Anyminor grievance, I handle myself. If I can't make adecision, then I go to Mr. McGuire." This in ageneral sensepresents a fair picture of his authorityto adjust grievances. Robert McGuire is Downing'ssupervisor.His title isbranch manager. A further il-lustration of the nature and scope of Downing'sauthority to adjust grievances is found in histestimony where, in response to interrogation byRespondent's counsel, Downing claimed that hehad authority to operate a lift truck. On further in-terrogation Downing conceded that he did not havethe final authority to decide on the correctness ofhis contention and that the decision would have toThe Nature of the DisputeThe dispute in this matter was precipitated by theelection of John Martin as union steward in April1969.3 In the week after he became shop steward,Martin told Downing "we were going to make aunion warehouse out of Grinnell Company." Mar-tinalsoarranged to have a meeting of thewarehouse employees and truckdrivers of Grinnelltogether with Union Representative Cy Spottswoodon May 12. All present were union members. Mar-tinwas the principal spokesman. The purpose incalling the meeting, in addition to introducing him-self as a shop steward, was to acquaint the em-ployees with certain grievances to be presented forGrinnell's consideration. These were read at themeeting by Martin and subsequently were reducedto writing and were distributed to the various em-3Unless otherwise indicated, all dates are 1969 400DECISIONSOF NATIONALLABOR RELATIONS BOARDployees.These proposals also were presented toMcGuire and his labor relations consultant, Alexvon Haften, at a subsequent meeting on May 28.An examination of the grievances reflects that a sig-nificantportionof the Union's concern wasdirected to Downing's performance of work outsidehis job classification.'After the grievances were read by Martin at themeeting of May 12, Downing stated he was under adirect order from his superior, Branch ManagerMcGuire, not to make any changes in the operationof the warehouse until McGuire returned from hisvacation.According to Downing at this point, Union Busi-nessRepresentative Spottswood told him if hedidn't put the proposals into effect he could becited by the executive board of the Union. Downingreiterated he was under direct orders from Mc-Guire not to make any changes until McGuirereturned from vacation.It seems probable that Downing was mistaken inbelieving Spottswood was pressing for Downing'simmediate implementation of all the proposalsmade by Martin, since Martin at this same meeting°These proposals are set forth in full in Appendix B attached hereto°On May 27Martin had told Downing he would be cited before theunion executive board if he didn't quit driving a forklift and other work theUnion claimed he should not do Martin's charges against Downing are in-cluded in the following letterMr Thomas Downing16534 Shady View LaneLos Gatos, Calif 95030Dear Sir and BrotherCharges have beenfiledagainstyou byBrother John F Martin,Shop Steward at GrinnellCompany,for the following reasons-On May 12th, 1969,ameeting was called at the GrinnellWarehouse for all employeesCy Spottswoodwas also present Atthis time,Tom Downingwas told by Cy and myself, to stop per-forming certain duties outside of his classification as a shippingclerk and working foreman He was told I Not to operate a lifttruck 2 Not to work orders 3 Not toput stock away, etcSince this warning,Tom Downing has completely disregardedthe Union's wishes and has continued to perform such dutiesHe has also allowedhis Secretaryto continue making out billsof lading and logging the U P S recordsThisishis job as ashipping clerk and working foreman,not management'sThisman has madea mockery ofthe authorization of theUnion.As a result of this, the employees have the impression thatmanagement can do anything they want to and that the Union cando nothing about itTom Downing has been anti-union since his appointment toforeman five years ago During this period,he has been warnedrepeatedlyby theUnion to straighten out, but to no availHe continues day after day to mockthe Unionand what itrepresentsHis meager excuse is,thatMr McQuire,Manager,ispayinghim, not the Union.(s) Shop StewardJohn F MartinGrinnell CoLocal #287May 28th, 1969A hearing date of Thursday,July 17th,1969, has been set for you toappear before the Executive Board,at 8 00 P M,at the Teamstersexplained to Downing he was only expected not toget on the truck or operate the crane until McGuirereturned.After the meeting of May 12 the onlychanges made by Downing were with respect to hisown work. He reduced the amount of time he spentin operating the equipment which the Union con-tended should be operated by employees with a dif-ferent job classification.Downing's compliancewith the request of the union representatives wasapparently insufficient from their standpoint. Hewas informed of charges filed against him by Martinin a letter dated May 28, 1969, with an attachedpage from Fred Hofmann, the secretary-treasurerof the Union,settingthe date of July 17 for hishearing.'Downing received a second letter from Hofmanndated May 29 advising him the hearing had beenrescheduled for June 12 because of the serious na-ture of the charges filed against him.The decision of the executive board in findingDowning guilty reflects that the dispute betweenGrinnell and the Union on one hand and Downingand the Union on the other centered on Downing'sperforming work outside his job classification.6Hall, 1452 No 4th St.,San Jose,California, on the abovementionedchargesArticle 27,Secs.IA,B,C,D, and E-"Charges and Trials" arecovered under your Local Union By-Laws.Therefore, the Executive,Board requeststhat you appear on saidcharges on the date specified aboveFraternally yours./s/ Fred HofmannFred HofmannSecretary-Treasurer°The decision of the executive board is as follows.EXECUTIVE BOARD DECISIONREGARDING THE CASE OFTHOMAS DOWNINGThe caseof BrotherThomasDowning,who appeared before the Ex-ecutive Board on June 12th,1969 at 800 P.M ,regardingchargesfiled againsthim by Shop Steward, John F Martin for violation ofUnionprinciples and doing workoutsideof his classification,where hewas warnedby the Shop Steward not to performsuch duties-the Ex-ecutive Boardheardthis case,and notifiedthe accused,the accusorand the witnesses present, that the Board would go thoroughly intothe minutes and study this caseAt theExecutive Board meetingheld on Thursday,June26th, 1969,after the Board studied these minutes of what was said between the ac-cused and the accusor[sic] and witnesses,where at no time did the ac-cusednotify the officialsof thisLocal Unionor the Business Agentwhat his rights were under the contract,and that as far as he was con-cerned,that he was going to take Mr McGuire,the Manager's advice,and not the Union's-the Executive Board findsThomasDowningguilty of said specific charges asfiled byShop Steward,John F Mar-tin, and fine him the sum of $50 00 Said fine to be donatedd to somecharitable organizationEXECUTIVE BOARDTEAMSTERSUNION LOCAL NO287TO-John F MartinThomasDowningCy Spottswood - B/A FREIGHT,CONSTRUCTION, ETC., LOCAL 287When McGuire returned from his vacation hewas requested by the Union to participate in ameeting with union representatives.On May 28 thismeeting was held with McGuire and Grinnell'slabor consultant,Alex vonHaften, attending on be-half of Grinnell.Martin, Spottswood, and UnionBusinessAgent Cancilla attended on behalf of theUnion. At this meeting the proposals read by Mar-tinat theMay 12meeting were submitted asgrievances to Grinnell'srepresentatives.Most ofthe topics were taken under submission by Grinnellfor further consideration.On July 9Martin was warnedby letter by Mc-Guire to cease interfering with Downing, and onJuly 10 Grinnell filed the unfair labor practicecharge initiating this litigation.The charge claimedthat the Union restrained and coerced Grinnell inits selection of representatives for the purposes ofcollectivebargainingand the adjustment ofgrievances.There wasa grievanceprocedure available toeither party to resolve the dispute over the scope ofwork to be performed by an employeein a givenjob classification.Discussionand Concluding FindingsIt is acknowledged by Respondent Union, in itsbrief, that the substance of the charges filed byMartin against Downing is that he had been per-forming work outside his classification.Respondentcontends that the General Counsel's case would failifDowning did not possess authority to adjustgrievances relating to his performance of the con-tested work.This dispute can be considered on two bases: (1)Downing did not have authority to adjustgrievances relating to his performance of the con-testedwork. The question then posed would bewhether a supervisor-union member with power toadjust grievances but not in relation to the matterin dispute between the union and the employer is arepresentative of the employer for the purpose ofadjusting grievances within the meaning of Section8(b)(1)(B). And, (2) Downing had discretion, iflimited,to adjust grievances relating to the con-testedwork. Here the question posed would bewhether a supervisor-union member's authority toadjust grievances of a minor nature relating to thematter in dispute between the union and the em-ployer makes him a representative of the employerfor the purposes of adjusting grievances within themeaning of Section 8(b)(1)(B).The cases deciding this general question havemade no distinction between (1) and (2). The prin-ciples derived from these cases which are set outbelow negate any contention that a factual situationfitting (1) is to be regarded any differently than asituation fitting(2).In any event,since Downing could make limitedsupervisory decisions relating to his job classifica-401tion(the subject of the dispute between Grinnelland the Union) both (1) and (2) are applicable tothe case at hand.At this point it should be noted there are areaswhere it is manifest a union can discipline a super-visor-member without running afoul of Section8(b)(1)(B).Situationsfallingwithin this areawould be conduct by the supervisor-union memberviolating union rules where his conduct is not con-nected with his work on behalf of his employer. Ex-amples would be discipline for such matters asboisterous conduct at union meetings,disclosingconfidential union matters not related to his work,and indeed any conduct inimical to the union andnot necessary to advance the interests of his em-ployer in the course of his work.The Board recently has had several occasions toconsider the general problem presented here. Thesecases provide principles whereby to judge whetherthe conduct of Respondent is proscribed by Section8(b)(1)(B):San Francisco-Oakland Mailers' UnionNo.18,InternationalTypographicalUnion(NorthwestPublications,Inc.),172 NLRB No. 252;Toledo Locals Nos. 15-P and 272, Lithographers(Toledo Blade Co.),175 NLRB 1072;New MexicoDistrict Council of Carpenters and Joiners of Amer-ica (A. S. Horner, Inc.),176 NLRB795; New Mex-icoDistrictCouncil of Carpenters and Joiners ofAmerica (A. S. Horner, Inc.),177 NLRB 500; andSheetMetalWorkers InternationalAssociation,Local Union 49 (General Metal Products, Inc.),178NLRB 139.These cases are all addressed to the question ofwhether union discipline of a supervisor-unionmember for work-related activity coerces the em-ployer in his choice of a representative for the pur-pose of collective bargaining or the adjustment ofgrievances. The cited cases stand for the followingpropositions relating to the described question.1.A respondent union cannot successfully de-fend an alleged violation of 8(b)(1)(B) by claimingtheapplicabilityof the proviso in Section8(b)(1)(A) of the Act which provides that the rightof a labor organization to prescribe its own ruleswith respect to the acquisition or retention of mem-bership shall not be impaired.SanFrancisco-Oakland Mailers' Union No. 18, supra; Toledo Lo-calsNos. 15-P & 272, supra; New Mexico DistrictCouncil,176 NLRB No. 105.2.Exertion of pressure on an employer bydisciplining a supervisor-union member for work-related activity is unlawful coercion of an employerin choosing his representatives for collective bar-gaining or adjustment of grievances.San Francisco-Oakland Mailers Union No. 18, supra;Toledo LocalsNos. 15-P & 272, supra; New Mexico District Coun-cil,177 NLRB 500.3.A supervisor-union member need not have ex-plicitauthority to adjust grievances if circum-stances of his work make him a logical or potentialcandidate for this activity.Toledo Locals 15-P &272, supra. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. If the primary relationship affected is the onebetween the union involved and the employer, theconduct violates 8(b)(1)(B) even if the supervisor-union member is in violation of union regulationsor rules with respect to his work-related activity. Adispute growing out of an interpretation of a unioncontract relating to scope of work to be performedby an employee in a given job classification is anexample where the primary relationship affected isbetween the union and the employer rather thanthe union and the disciplined supervisor-unionmember.San Francisco-Oakland Mailers' Union No.18, supra; Toledo Locals 15-P & 272, supra.5.The employer is entitled to have as hisrepresentative for the purpose of collective bargain-ing and the adjustment of grievances a supervisor-union member entirely free from threat of uniondiscipline in connection with his activities on behalfof his employer.San Francisco-OaklandMailers'Union No. 18, supra; Toledo Locals 15-P & 272,supra.6. It is sufficient to bring conduct of a unionwithin the prohibitions of 8(b)(1)(B) if the authori-tyof the supervisor-unionmember to adjustgrievances extends only to personal grievances ofemployees and not to grievances arising under acollective-bargaining agreement.Toledo Locals 15-P & 272, supra.7.Execution of a collective-bargaining agree-ment, including supervisory job classifications and arequirement for union membership of such super-visors, does not constitute a waiver by the employerso as to preclude him from asserting a claim to befree from coercion in selecting a union member-su-pervisor as his representative within the meaning of8(b)(1)(B).Toledo Locals 15-P & 272, supra:8. In the context of a dispute between a unionand an employer over the scope of a job classifica-tion the decision of a supervisor-union member toassign disputed work to himself is a supervisory act,and the discipline meted out by a union for such adecision is directed against the individual in therole of supervisor rather than the role of workman.Sheet Metal Workers, Local 49, supra.Application of the principles set forth to the caseat hand produces the following findings.TheUnion cannot defend its discipliningDowning' by relying on the provision in Section8(b)( I) (B) of the Act which provides that the rightof a labor organization to prescribe its own ruleswith respect to the acquisition or retention of mem-bership shall not be impaired.RespondentUnion's disciplining of Downingbecause of a dispute over the question of whetherhe should operate certain equipment is unlawfulcoercion against Grinnell in that it prevents Grin-nell from being unfettered in the selection of itsrepresentative for the purposes of collective bar-gaining or the adjustment of grievances.Downing's position as the supervisor in completecharge of the warehouse would be sufficient toqualify him as Grinnell's representative within themeaning of Section 8(b)(1)(B) even if he had notbeen given explicit authority to adjust grievances.Although Downing was fined by the Union, theprimary dispute was between the Union and Grin-nell over the type of work to be performed by anindividual in Downing's job classification.Grinnell is entitled to have as an employee inDowning's position a representative who is entirelyfree from coercion by the Union with respect to hisactivities and decisions made on behalf of Grinnell.Even though the grievances Downing adjusted orhad authority to adjust were only personalgrievances rather than those arising under the col-lective-bargaining agreement,Downing is still arepresentative of Grinnell for the purpose of adjust-inggrievanceswithin themeaning of Section8(b)(1)(B).Grinnell did not waive the right to have Downingact as its uncoerced representative by executing acontract with the Union requiring Downing to be aunion member.When Downing decided to operate and did infact operate the forklift and crane after he was toldnot to do so by union representatives he was actingin a supervisory capacity on behalf of Grinnell andtook action; i.e., "adjusted" a union grievance byrestricting the type of work the Union claimed heshould not perform.Itmay be added that whether Downing, in fact,was performing work outside of the scope of thejob classification is not relevant in this proceedingnor is the question of whether, in fact, Downingwas guilty as charged as he was found by the unionexecutive board. What is relevant is that Respond-ent by its internal disciplinary procedure avoidedthe contractural procedures for settlement betweenthe parties of a grievance. This not only con-travenes the Act but in a case such as this iteliminates at the initial, and perhaps critical stage,an unfettered management representative for thepurpose of adjusting grievances.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union set forth insection III, above, occurring in connection with theoperations of Grinnell described in section I, above,have a close relation to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing com-merce and the free flow of commerce.'The fact that Downing had not paid thefine of $50at the time of thehearing is of no significance here The elementof coercion with respect toDowning's future decision in similar circumstancesis obvious FREIGHT,CONSTRUCTION, ETC., LOCAL 287403CONCLUSIONS OF LAW1.Respondent Union is a labor organizationwithin the meaning of the Act and Grinnell is anemployer and Thomas Downing is a supervisorwithin the meaning of the Act.2.Grinnell is engaged in commerce and inoperations affecting commerce within the meaningof the Act.3.By restraining and coercing Grinnell in theselection of its representative for the purposes ofcollectivebargainingortheadjustmentofgrievances, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(b)(1)(B) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of the Act.THE REMEDYHaving found that Respondent has violated Sec-tion 8(b)(1)(B) of the Actitwill be recommendedthat it cease and desist from restraining or coercingGrinnell in the manner charged herein. Addi-tionally it is found that the coercive effect hereincan be removed only if Respondent Union isrequired to rescind its action in imposing the fineon Downing and to take the other action set forthherein .8RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, it is recommended that the Respond-ent,Freight,Construction,GeneralDrivers,Warehousemen and Helpers Union, Local 287, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its of-ficers, agents, and representatives, shall:1.Cease and desist from in any manner restrain-ing or coercing Grinnell Company of the Pacific inthe selection of representatives chosen for the pur-poses of collective bargaining or the adjustment ofgrievances.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Expunge all records or other evidence intheir files of Respondent Union's proceedings inwhich Thomas Downing was fined by RespondentUnion.(b)Advise said Thomas Downing in writing thatthe aforesaid action has been taken in connectionwith paragraph 2(a), above, and that the Respond-ent Union will cease and desist from the acts for-bidden in paragraph 1 of this Recommended Order:(c) Post at its business offices and meeting halls,copies of the attached notice marked "AppendixC."9 Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by representatives of the Respondent,be posted by the Respondent immediately upohreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to members andemployees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Furnish the Regional Director for Region 20signed copies of said notice for posting by Grinnell,ifwilling, in places where notices to employees arecustomarily posted. Copies of said notices, to befurnished by the Regional Director, shall, afterbeing signed by the Respondent, be forthwithreturned to the Regional Director for disposition byhim.(e)Notify the Regional Director for Region 20,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. to°Grinnell requested a remedy including a requirement that Respondentmail copies of the noticeto be postedto all employees in the "unit" atGrinnell's warehouseThe relativelysmall complement of warehouse em-ployees andthe ability of Grinnellto posta notice in the warehouses makesthe mailing of notices to individual employees superfluous and unnecessa-ry° In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section102.48 of the Rulesand Regulations, beadopted bythe Boardand become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of the Na-tional LaborRelations Board" shall be changed to read "Posted Pursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."10 In the event that thisRecommended Order is adopted by the Board,this provision shall be modifiedto read "Notifythe RegionalDirector forRegion 20,in writing,within 10 days from the date of this Order,what stepsRespondent Union hastaken to complyherewith "APPENDIX BTEAMSTERLOCAL 287CY SPOTTSWOODJOHN F. MARTINBUSINESSAGENTSHOP STEWARDPROPOSALSANDCHANGESPERTAININGTOGRINNELL COMPANY OF THE PACIFIC WAREHOUSE ANDITS EMPLOYEES.SUBJECT:INTERPRETATIONOFAWORKINGFOREMAN:(1) HE ISINCOMPLETE CHARGE OF THEWAREHOUSE.(2) HE IS A SHIPPING CLERK AND WILLFUNCTION AS ONE.(3) HE WILL NOTPERFORMJOBS OUTSIDE OFTHIS CLASSIFICATION.(4) (A) HE WILL NOT OPERATE A LIFT TRUCK.(4) (B) HEWILL NOT OPERATE THE CRANE.427-258 O-LT - 74 - 27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) (C) HE WILL NOT UNLOAD BOX CARS.(4) (D) HE WILL NOT WORK ORDERS.(4) (E) HE WILL NOT PUT STOCK AWAY.(4) (F) HE MAY ON OCCASION SERVE AT THECOUNTER.(4) (G) HE MAY CHECK AND PACK ORDERS FORSHIPMENT.THEWAREHOUSE IS EQUIPPED WITH A BELLSYSTEM.EACH MAN HAS A SIGNAL OF RINGS TOANSWER TO. WHEN THE FOREMAN WISHES TO ASSIGNA MAN TO A JOB,OR ISSUE ORDERS TO AN INDIVIDUAL,HE WILL SUMMON THAT MAN,BY RINGING HIS BELL.THE TRUCK DRIVERS WILL NOT OPERATE A LIFTTRUCK IN THE WAREHOUSE. THE TRUCK DRIVERS WILLBE PAID THEIR REGULAR WAGES WHEN THEY AREWORKING IN THE WAREHOUSE.FORAPPROXIMATELYTWOYEARSSANDYLAWRENCE HAS PERFORMED HIS JOB AS A CRANEOPERATORANDHASALSOWORKED IN THEWAREHOUSE PUTTING UP ORDERS AND DRIVING THELIFT TRUCK. HE SHOULD BY THIS TIME BE ENTITLED TOA 10 CENT INCREASE PER HOUR FOR OPERATING ALIFT TRUCK. THE UNION WOULD APPRECIATEMANAGEMENT LOOKING INTO THIS AS SOON ASPOSSIBLE.STAN MORRIS HAS A CLASSIFICATION OF A HEADCOUNTERMAN AND THEREBY WILL NOT BE CALLEDUPON TO WORK IN A BOX CAR.IF HEISWORKING ONAN OVERTIME BASIS, THE FOREMAN MAY THEN ASSIGNHIM TO WORKING A BOX CAR.THERE ARE TWO ROLLING LADDER STANDS IN THEWAREHOUSE. THESE STANDS ARE OBSOLETE, ANDDANGEROUS TO THE SAFETY OF THE EMPLOYEES. THEUNIONRECOMMENDS THAT THESE STANDS BEREMOVED IMMEDIATELY.THE EMPLOYEES OF THIS WAREHOUSE WOULDAPPRECIATE IT, IF THE MANAGEMENT WOULDCONSIDER INSTALLING BETTER LIGHTING FACILITIESAND A SCATTERED HEATING SYSTEM IN VARIOUSLOCATIONS IN THE WAREHOUSE.STANMORRIS,HEAD COUNTERMAN AND ALPETERSON, RECEIVING CLERK WILL NOT BE PERMITTEDTO OPERATE A LIFT TRUCK UNLESS THEY RECEIVECOMPENSATION OF 10 CENTS PER HOUR ABOVE THEIRREGULAR WAGES.WHEN THE TRUCKS ARE LOADING OR UNLOADINGON AN OVERTIME SCHEDULE, A LIFT TRUCK OPERATORWILL BE PRESENT. IF PIPE IS BEING LOADED ORUNLOADED A CRANE OPERATOR WILLBE PRESENT.MANAGEMENT HAS APPOINTED AL PETERSON TO BEIN CHARGE OF THE WAREHOUSE, WHEN THE FOREMANISNOT PRESENT. WHEN THE FOREMAN LEAVES THEWAREHOUSE FOR ANY REASON, HE WILL NOTIFY ALPETERSON, THAT HE IS LEAVING. WHEN THIS HAPPENS,AL PETERSON WILLBE PAID FOREMANWAGES FORTHAT DAY.THE COMPANY MAY TRANSFER CLASS "A" STOCK ORORDER CLERKS FROM DEPARTMENT TO DEPARTMENT.THE COMPANY WILL NOT TRANSFER MEN WITHSPECIFIC CLASSIFICATIONS TO OTHER DEPARTMENTS,SUCH AS, HEAD COUNTERMAN, RECEIVING CLERK, ORTHE CRANE OPERATOR.APPENDIX CNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT fine or otherwise disciplineThomas Downing who has a classification ofclassA shipping clerk (in complete charge ofthewarehouse), or any other supervisor ofGrinnell Company of the Pacific as a memberof our Unions, for the conduct of any suchmember in the performance of his work in theemploy of Grinnell Company of the Pacificwhile such member is selected by GrinnellCompany of the Pacific as its representativefor the purposes of collective bargaining or theadjustment of grievances.WE WILL expunge all records or otherevidence in our files of the proceedings inwhich Thomas Downing was fined by Freight,Construction, General Drivers, Warehousemenand Helpers Union, Local 287, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.FREIGHT, CONSTRUCTION,GENERAL DRIVERS,WAREHOUSEMEN ANDHELPERS UNION, LOCAL287, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 13050 Federal Building, 450 Gol-den Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 556-3197.